Title: 20th.
From: Adams, John Quincy
To: 


       My father went to Versailles in the morning to see the Count de Vergennes, upon the subject of a Treaty between the U. States, and the Powers of Barbary. The Emperor of Morocco has taken an American vessel belonging to Mr. Fitz Simmons of Philadelphia. He has made the Master and the crew prisoners; but has not suffered them to be made slaves. He has ordered his People not to take any more untill Congress may send a Consul to him: and he offers to treat with us, upon the same footing that he does with all the Powers of Europe. This matter gives the American Commissioners, a great deal of trouble at present. Mr. West, Mr. Norris, Mr. Waring and Mr. Boling dined with us. I promised Mr. West to introduce him to the Marquis de la Fayette, someday this week. Mr. Boling sets off for London tomorrow. The Foire St. Germain closed last evening.
      